DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 2-14 in the reply filed on 15 November 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 8 is objected to because of the following informalities: At line 2, “Parthenium argentatum” should be italicized for consistency among the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing viable hybrid guayule (Parthenium argentatum) seed from an interploidy cross using a facultative apomictic female guayule plant, does not reasonably provide enablement for producing interspecific hybrid seeds from an interploidy cross using a facultative apomictic female guayule plant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Applicant claims a method of “promoting” the production of viable hybrid guayule seeds from an interploidy cross using an apomictic female guayule plant and a pollinator. The claims further specify that the pollinator belongs to a different Parthenium species.
	The Examiner notes that it is well established that guayule (Parthenium argentatum) is self-incompatible and cannot self-pollinate, thus requires a pollinator. Further, it is well established that guayule reproduces predominantly by apomixes, but is faculatively apomictic and thus can produce seed viable hybrid guayule seeds by cross pollination.
	Applicant teaches pollenating diploid and tetraploid guayule plants in Example 1 (pages 30-32), crossing a triploid female guayule with two tetraploid guayule pollinators Parthenium incanum plant in Example 3 (pages 33-34).
	Applicant does not teach how to produce viable hybrid guayule seeds using a wide number of crosses with other Parthenium species. Applicant does not teach a seed viability rate (germination rate) greater than 40% (in Table 1 on page 31). Further, other than the diploid x tetraploid crosses in Example 1, Applicant’s data does not appear to take into consideration viable apomictic seed which would not be what Applicant refers to as hybrid. This is also an issue with the interspecific cross in Example 3 which does not appear to take into consideration viable apomictic seed of the pentaploid female parent given that all of the progeny were pentaploid themselves.
	In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988) lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.
	Applicant has provided very limited guidance on using an interspecific pollinator plant in the claimed method to pollinate an apomictic female guayule plant. There are typically twelve recognized species within the genus Parthenium and Applicant only exemplified one of 11 possible interspecific combinations. Except in Example 1, Applicant does not distinguish viable hybrid guayule seeds from viable apomictic seeds, or how to predictably produce over 40% viable hybrid seeds from the cross in the 
	In Wyeth v. Abbott Laboratories, 107 USPQ2d 1273, at 1276-1277 (Fed. Cir. 2013), the court teaches that, the specification…discloses only a starting point for further iterative research in an unpredictable and poorly understood field, the resulting need to engage in a systematic screening process for each of the many rapamycin candidate compounds is excessive experimentation. The court thus held that there is no genuine dispute that practicing the full scope of the claims, measured at the filing date, required undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14, 5, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite because it recites closed ranges based on open ranges, hence the metes and bounds of the claims are unclear.
	Claim 5 is indefinite because it is unclear if the “female guayule plant and said pollinator” are other than Parthenium argentatum in view of the limitations at claim 6. Hence, the metes and bounds of the claim are unclear.

	Claim 13 is indefinite because at line 3, “can be conveniently identified” is indefinite because it fails to set forth the metes and bounds of the identification step/process.
	Those claims not specifically addressed are indefinite because they fails to obviate the indefiniteness of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al (2005 Industrial Crops and Products 22(1): 15-25) in view of Estilai (1986 Crop Science 26: 1261-1262), Hashemi et al (1989 Genome 32(1): 134-140) and West et al (1988 Bulletin of the Torrey Botanical Club 115(4): 290-296).
	Ray et al teach methods of breeding guayule to produce F1 hybrid seeds, wherein said seeds produce apomictic hybrid plants (pages 21-23, “Potential Breeding Approaches”). An apomictic plant is by definition a clone of the plant from which it came because apomixis is the replacement of sexual reproduction by various forms of asexual reproduction (page 15, paragraph [0059]). Ray et al suggests hybridization of et al teach that most guayule germplasm consists of apomictically reproducing triploid and tetraploid accessions (page 20, left column, 4th paragraph) and that hexaploid and octaploid guayule plants are known in the instant art (page 18, right column). Ray et al teach guayule tetraploid plants and remarks polyploidy plants reproduce by facultative apomixis and guayule has a sporophytic system of self-incompatibility (page 18, right column, top paragraph). Ray et al teach the primary objective for all guayule breeding programs has been to increase rubber yield which is interpreted by the office as selecting for high productivity (page 22, left column, 2nd paragraph). Given the fact that guayule plants are self-incompatible, male and female parents are genetically distinct and thus any sexual cross thereof would produce a hybrid guayule seed.
	Ray et al don’t teach the viability range of hybrid seed from an interploidy cross, and only teaches an interspecific hybrid between P. argentatum and P. tomentosum var. stramonium (page 22, right column, 3rd paragraph). Ray et al does not teach clonally propagating a parental line prior to a pollination step (instant claim 12).
	Estilai teaches developing guayule germplasm with high rubber yield and resin yield in C350-2 (aka Cal-6) which is a tetraploid cultivar (1261, right column, 3rd paragraph) and producing on average 12.5% off types which are the product of sexual crossing. The off types would appear to be “conveniently identified” as required in instant claim 13.
	Hashemi et al teach making an interspecific cross between P. argentatum and P. confertum using tetraploid male and female plants. Hashemi et al teach that the et al teach that crossing a guayule female parent with an interspecific F1 male parent produced 25.9% viable achenes (seeds) on page 135, right column, 5th paragraph.
	West et al teach making an interspecific cross between diploid P. argentatum and P. alpinum (see the Abstract). Backcrossing the interspecific hybrid progeny with diploid parental species only worked where the hybrid was the male parent, but the hybrid progeny could be used as the female parent by backcrossed to a tetraploid P. argentatum male parent. West et al teach that this backcross between a diploid and a tetraploid produced two achenes (seeds) and that both germinated and thus would be considered 100% viable.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims to modify/follow the teachings of Ray et al to make an interploidy cross between an apomictic female guayule plant (P. argentatum) and a Parthenium sp. pollinator of a different ploidy level given the fact that a broad number of ploidy levels in guayule were known in the art and readily available. Further, it would have been obvious to modify the teachings of Ray et al using the teachings of Hashemi et al and West et al to make interspecific-interploidy crosses using an apomictic female guayule plant. The choice of the “different” Parthenium species would have been a design choice (instant claims 9 and 10). Given the teachings of the prior art, there does not appear to be any issue with viability of hybrid seed produced by pollinating a female apomictic guayule plant. West et al had demonstrated that that one of skill in the art could cross a diploid Parthenium plant with a tetraploid to produce .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5, 6, 8, 11, 12 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-14, 16 and 17 of U.S. Patent No. 16/684,286 (which has at least one common inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims overlap in scope with each other which includes an interploidy cross using a female guayule plant that is apomictic.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663